Citation Nr: 0521360	
Decision Date: 08/08/05    Archive Date: 08/19/05

DOCKET NO.  03-19 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased evaluation for herniated 
intervertebral disc, L5-S1, currently rated as 40 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Loeb

INTRODUCTION

The veteran served on active military duty from July 1957 to 
August 1962.  

This case was remanded by the Board of Veterans Appeals (the 
Board) in August 2004 to the Department of Veterans Affairs 
(VA) Regional Office in Detroit, Michigan (RO) for additional 
development.  The case is again before the Board for 
adjudication.   

A May 2005 rating decision granted entitlement to service 
connection for radiculopathy of the lower extremities and 
assigned separate 10 percent evaluations for each leg 
effective October 22, 2004.  

The issue of entitlement to a total disability rating based 
on individual unemployability due to service-connected 
disability was referred to the RO in the Board's August 2004 
remand.  Since no action has been taken on this issue, it is 
again referred to the RO for appropriate disposition.

Additional private medical records dated in August and 
September 2004 were added to the file after the most recent 
Supplemental Statement of the Case.  A written waiver of RO 
consideration of that evidence was added to the file on 
behalf of the veteran by his representative in June 2005.  
See 38 C.F.R. § 20.1304 (2004).


FINDINGS OF FACT

1.  Prior to September 23, 2002, the evidence does not show 
pronounced intervertebral disc syndrome, with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc.

2.  Beginning September 23, 2002, the veteran does not have 
unfavorable ankylosis of the entire thoracolumbar spine; and 
he does not have incapacitating episodes having a duration of 
at least six weeks during the past 12 months.


CONCLUSION OF LAW

The criteria for a rating in excess of 40 percent for 
service-connected herniated intervertebral disc of L5-S1 have 
not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5243 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial Considerations

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  Regulations implementing the VCAA have been 
enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of the VCAA have been satisfied with respect to 
the issue decided herein.  

The notice and assistance provisions of the VCAA should be 
provided to a claimant prior to any adjudication of the 
claim.  Pelegrini v. Principi, 17 Vet. App. 412 (2004).  
Unfortunately, notice to the veteran was not done in this 
case until later in the claims process.  Nevertheless, in 
August 2004, the RO sent the veteran a letter, with a copy to 
his representative, in which he was informed of the 
requirements needed to establish an increased rating.  In 
accordance with the requirements of the VCAA, the letter 
informed the veteran what evidence and information he was 
responsible for and the evidence that was considered VA's 
responsibility.  The letter explained that VA would make 
reasonable efforts to help him get evidence such as medical 
records, employment records, but that he was responsible for 
providing sufficient information to VA to identify the 
custodian of any records.  Additional private medical 
evidence was received from the veteran.  There is no 
indication in the record that additional evidence relevant to 
the issue decided herein is available and not part of the 
claims file.  Under the facts of this case, "the record has 
been fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claims."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Based on this record, the Board finds that 
VA's duty to notify has been satisfied.  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  The VCAA also requires VA 
to provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  In this regard, the veteran 
has been provided VA orthopedic examinations, including the 
most recent VA examination in October 2004.  The Board 
concludes that all available evidence that is pertinent to 
the claim decided herein has been obtained and that there is 
sufficient medical evidence on file on which to make a 
decision on the issue.  There is no indication that 
additional relevant evidence exists, and the veteran has not 
pointed to any additional information that needs to be added 
to his VA claims folder with respect to the issue decided 
herein.

The veteran has been given ample opportunity to present 
evidence and argument in support of his claim, including at 
his personal hearing at the RO in July 2003.  The Board 
additionally finds that general due process considerations 
have been complied with by VA.  See 38 C.F.R. § 3.103 (2004).  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See also Mayfield v. Nicholson, 
No. 02-1077 (U.S. Vet.App. April 14, 2005).

The Law and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. 
Part 4 (2004).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2004).  Separate 
diagnostic codes identify the various disabilities.  The 
veteran's entire history is reviewed when making disability 
evaluations.  See generally 38 C.F.R. §§ 4.1, 4.2, 4.41 
(2004); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  
Consideration of the whole recorded history is necessary so 
that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 
1 Vet. App. 282 (1991).  However, where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, which is the situation 
with respect to the veteran's cervical spine disability, the 
present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994).

Factual Background

The service medical records show that the veteran injured his 
back in service.  Accordingly, an April 1963 rating decision 
granted entitlement to service 


connection for a low back disability and assigned a 20 
percent evaluation, effective August 9, 1962.  

The diagnosis on VA examinations in March 1963 and February 
1968 was herniated intervertebral disc, L5-S1, left, 
intermittent, minimal, with mild sensory loss.  Thereafter, 
degenerative arthritis of the lumbar spine was diagnosed on 
VA examination in March 1976.

Private treatment records dated from March 1994 to October 
1999 show treatment for the veteran's herniated discs at L4-
S1.  According to a May 1999 statement from K. Snyder, D.O., 
the veteran was unable to work as a custodian due to his 
multiple medical problems, to include his low back 
disability.

It was noted on VA examination in June 1999 that there was no 
objective evidence of painful motion, such as spasm.  Motion 
included flexion of 70 degrees, extension of 20 degrees, 
lateral bending of 25 degrees to the left and 30 degrees to 
the right, and bilateral rotation of 30 degrees.  Motor 
strength was normal.  Knee jerks were symmetrical; left ankle 
jerk was weaker than on the right.  Gait was noted to be 
normal.  X-rays of the low back showed minor wedge 
compression associated with a large osteophyte extending from 
T10 to S1 and degenerative changes.  The diagnosis was 
degenerative disc disease of the lumbar spine with herniated 
disc.

A July 1999 disability award report from the Social Security 
Administration reveals that the veteran was awarded 
disability benefits beginning in January 1999.  The primary 
diagnosis was coronary artery disease; the secondary 
diagnosis was arthritis of the ankle and low back.

According to an August 1999 statement from Dr. Snyder, the 
veteran had a history of degenerative disc disease of the 
lumbar spine, with herniated lumbar discs L4-L5 and L5-S1 on 
the left.  Dr. Snyder opined that the veteran's low back 
disability prevented him from working as a custodian.  
Private medical records from September 1999 to February 2001 
continue to show treatment for low back disability.  A June 
2000 report from Dr. Snyder noted that the veteran was 
permanently disabled from work.

The veteran complained on VA examination in January 2002 of 
progressively increasing pain in the low back.  On physical 
examination, there was no back spasm or leg atrophy.  Range 
of motion included flexion to 30 degrees, extension to 10 
degrees, lateral bending to 10 degrees to each side, and 0 
degrees of rotation; all motion was accompanied by pain.  
There was no weakness, incoordination, or fatigability.  The 
veteran did not have a history of flare-ups.  X-rays showed 
degenerative changes at all levels of the disc areas.  It was 
noted that magnetic resonance imaging showed disc herniation 
at multiple levels.  The diagnosis was generalized 
degenerative disc disease of the lumbar spine with pain, 
limitation of motion, and residual partial neurological 
deficit in the right lower extremity.  The examiner noted 
that, based on the veteran's physical complaints of back 
pain, the veteran had the ability to perform average 
employment in civilian occupation.  

A July 2002 Board decision granted a 40 percent evaluation 
for the veteran's service-connected low back disability, and 
a July 2002 rating decision assigned an effective date of 
April 22, 1999.

According to an August 2002 medical report from Dr. Snyder, 
the veteran had chronic back pain and lower extremity pain 
secondary to chronic herniated lumbar discs at L4-L5 and L5-
S1, along with degenerative disc disease and disc osteophyte 
complex of the lumbar spine.  It was Dr. Snyder's opinion 
that the veteran was considered totally disabled from gainful 
employment due to his back.  

According to a March 2003 medical report from G.E. Piesko, 
D.O., the veteran stood in a slightly flexed position; he had 
difficulty walking on his heels and toes.  Straight leg 
raising was positive; Achilles reflexes were depressed and 
difficult to elicit.  The diagnoses were extensive 
degenerative disc disease of L1-L5; extensive facet arthritis 
of L4-5 and L5-S1; mild atrophy of both lower legs, with some 
weakness; and nerve root compression of L4-L5 and L5-S1 due 
to spinal stenosis with foraminal stenosis, more severe at 
L5-S1, bilaterally.  Dr. Piesko concluded that the veteran 
was 100 percent disabled.

The veteran testified at his personal hearing at the RO in 
July 2003 that he was taking several medications for his low 
back disability, that he was flat on his back for 75-85 days 
a year, and that he had to quit his last job due to his back 
disability.

According to an August 2003 statement from Dr. Snyder, the 
veteran was totally and permanently disabled due to his 
service-connected back disability.  It was also noted that he 
had been " . . .incapacitated for at least six-week periods 
of time during the course of a year." 

It was noted on VA examination of the veteran's spine in 
January 2004 that he did not use a cane or brace.  No muscle 
spasm was found.  Motion included flexion of 25 degrees, 
extension of 10 degrees, bilateral side bending of 10 
degrees, and bilateral rotation of 0 degrees.  Straight leg 
raising was to 40 degrees with pain.  There was evidence of 
incoordination, without weakness or fatigability, as well as 
functional loss due to subjective complaints of pain.  X-rays 
of the lumbar spine revealed degenerative disc disease with 
anterior spur formation.  The diagnosis was history of injury 
to the back in service, with limitation of motion and 
tenderness but without neurological deficit in the lower 
extremities.

Private x-rays of the lumbar spine in August 2004 were 
interpreted as showing moderate degenerative disc disease.  
August and September treatment records from Dr. Snyder reveal 
that range of motion in August was full without neurological 
deficit.  The assessments were degenerative disc disease and 
possible aggravation of a herniated lumbar disc.

On VA examination of the spine in October 2004, the veteran 
complained of constant back pain, with occasional radiation 
into the right leg.  He used a cane to ambulate.  The veteran 
reported that he took pain medication daily, and his 
activities of daily living were limited.  He stated that he 
had not had episodes of excruciating pain for which he had to 
stay in bed under medical instructions, but he did stay in 
bed a day or two when there was an increase in back pain.  On 
examination, there was spasm and tenderness in the 
lumbosacral area.  He had pain on motion with extension past 
10 degrees and with flexion past 20 degrees.  He had pain at 
10 degrees of lateral flexion to either side; the veteran was 
unable to rotate to either side.  There was no history of 
flare-ups or additional loss of motion.  The diagnosis was 
degenerative changes of the lumbar spine, with facet 
arthritis.  The examiner noted that there was subjective 
evidence of pain, which was moderate.  There was no evidence 
of ankylosis.  There was evidence of incoordination, but no 
weakened movement or excess fatigability.  The examiner felt 
that there would not be additional limits on functional 
ability due to repeated use or flare-ups.  The examiner 
concluded that the impact of the veteran's service-connected 
lower back disability on his ability to work was minimal.  

An October 2004 VA electromyogram showed bilateral lumbar 
radiculopathy.  X-rays revealed moderate to severe 
degenerative changes throughout the lumbar spine.  

Specific Schedular Criteria

The veteran's service-connected lumbosacral spine disability 
is currently assigned a 40 percent disability rating under 
the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 
5299-5243.  He filed a claim for an increased rating in 
August 2002.

Regulatory changes amended the rating criteria for evaluating 
intervertebral disc syndrome effective on September 23, 2002.  
See 67 Fed. Reg. 54,345-54,349 (2002).  Effective September 
26, 2003, VA revised the criteria for diagnosing and 
evaluating the spine.  See 68 Fed. Reg. 51454-51458 (2003).  

VA's General Counsel, in a precedent opinion, has held that 
when a new regulation is issued while a claim is pending 
before VA, unless clearly specified otherwise, VA must apply 
the new provision to the claim from the effective date of the 
change as long as the application would not produce 
retroactive effects.  VAOPGCPREC 7-03; 69 Fed. Reg. 25179 
(2003).  The amended versions may only be applied as of their 
effective date and, before that time, only the former version 
of the regulation may be applied.  VAOPGCPREC 3-00; 65 Fed. 
Reg. 33422 (2000).

The RO addressed the veteran's claim for increase under the 
criteria effective prior to September 23, 2002, the criteria 
effective on September 23, 2002, and the criteria effective 
on September 26, 2003.  Therefore, there is no prejudice to 
the veteran for the Board to apply the regulatory provisions 
of both September 23, 2002 and September 26, 2003 in our 
appellate adjudication of this appeal.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).

Prior to September 23, 2002, intervertebral disc syndrome was 
evaluated under 38 C.F.R. Section 4.71a, Diagnostic Code 
5293.  Under this diagnostic code, a 60 percent evaluation is 
assigned when there is evidence of pronounced disability with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc and little intermittent relief; and 
a 40 percent evaluation is assigned when there is severe 
disability with recurrent attacks and only intermittent 
relief. 

According to 38 C.F.R. Section 4.71a, Diagnostic Code 5293, 
effective September 23, 2002, a 60 percent evaluation may be 
assigned when there is evidence of intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least six weeks during the past twelve months; and a 40 
percent evaluation is assigned when the incapacitating 
symptom episodes last at least four weeks, but less than six 
weeks.  This remained essentially unchanged in the revisions 
effective on September 26, 2003.  In June 2004, a correction 
was published to reinsert material that was inadvertently 
omitted from the initial publication of the 2003 revision.  
69 Fed. Reg. 32449 (2003).

Note (1) states that for purposes of evaluations under 
Diagnostic Code 5293, an incapacitating episode is a period 
of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and 
neurologic manifestations" means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.  38 
C.F.R. § 4.71a, Diagnostic Code 5293 (2003).

Note (2) states that when evaluating the disability on the 
basis of chronic manifestations, evaluate the orthopedic 
disabilities using evaluation criteria for the most 
appropriate orthopedic diagnostic code or codes.  Neurologic 
disabilities are to be evaluated separately using evaluation 
criteria for the most appropriate neurologic diagnostic code 
or codes.  Id. 

Note (3) provides that if the intervertebral disc syndrome is 
present in more than one spinal segment, provided that the 
effects in each spinal segment are distinct, evaluate each 
segment on the basis of chronic orthopedic and neurologic 
manifestations or incapacitating episodes, whichever method 
results in a higher evaluation for that segment.  Id. 

Under the revised rating criteria beginning on September 26, 
2003, involving the general rating formula for diseases or 
injuries of the spine, a 50 percent evaluation is assigned 
for lumbosacral strain when there is unfavorable ankylosis of 
the entire thoracolumbar spine; and a 40 percent evaluation 
is assigned for forward flexion of the thoracolumbar spine to 
30 degrees or less, or with favorable ankylosis of the 
thoracolumbar spine.  38 C.F.R. § 4.71a, Diagnostic Codes 
5235 - 5243 (2004).

The notes to the revised rating formula for diseases and 
injuries to the spine state that any associated objective 
neurological abnormalities, including, but not limited to, 
bowel or bladder impairment, are to be rated separately, 
under an appropriate diagnostic code.  38 C.F.R. § 4.71a, 
Note (1) (2004).  For VA compensation purposes, normal 
forward flexion of the thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion.  38 C.F.R. § 4.71a, Note (2) 
(2004).  

Prior to the 2003 revision, rating based on limitation of 
motion of the lumbar spine was available under 38 C.F.R. 
Section 4.71a, Diagnostic Code 5292.  However, a 40 percent 
evaluation was the maximum schedular evaluation.  See 
Johnston v. Brown, 10 Vet. App. 80, 84-85 (1997) (if a 
claimant is already receiving the maximum disability rating 
available based on symptomatology that includes limitation of 
motion and a higher rating requires ankylosis, it is not 
necessary to consider whether 38 C.F.R. § 4.40 and 4.45 are 
applicable).

Analysis

The evidence on file prior to September 23, 2002 does not 
show more than severe intervertebral disc syndrome.  In fact, 
despite Dr. Snyder's conclusion in August 1999 that the 
veteran's back disability prevented him from working as a 
custodian, there was no loss of strength and only a slight 
decrease in sensation in the left lower extremity, on VA 
examination in June 1999.  Moreover, there was no back spasm 
found on VA examinations in June 1999 and January 2002.  
Although left ankle jerk was weaker than the right in June 
1999, the veteran's gait was normal.  There was no lower 
extremity atrophy on VA examination in January 2002.  
Consequently, the Board concludes, based on the evidence of 
record, that there was no evidence prior to September 23, 
2002 of pronounced intervertebral disc syndrome, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.

A higher evaluation is not warranted based on the rating 
criteria for intervertebral disc syndrome effective September 
23, 2002, under Diagnostic Code 5293, because there is no 
evidence of incapacitating episodes, meaning acute signs and 
symptoms that require bed rest prescribed by a physician and 
treatment by a physician, having a duration of at least six 
weeks during the previous year.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5293, Note (1) (2003).  In fact, it was 
specifically noted on VA examination in October 2004 that the 
veteran would stay in bed a day or two when he had increased 
back pain, but that he had not had any episodes of 
excruciating pain for which he had had to stay in bed under 
medical instructions.   

Moreover, an increased evaluation is not warranted under the 
schedular criteria effective September 26, 2003, which 
provides a 50 percent rating for unfavorable ankylosis of the 
entire thoracolumbar spine, as range of motion was described 
as full on private evaluation in August 2004 and it was 
specifically noted on VA examination in October 2004 that 
there was no evidence of ankylosis.  Additionally, despite 
significant limitation of motion of the back on previous 
examinations, there was no notation of ankylosis.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2004).

Service connection is in effect for neurological 
manifestations of the veteran's service-connected low back 
disorder and separate evaluations for the orthopedic and 
neurological manifestations of his low back disability, have 
been assigned.  See 38 C.F.R. § 4.71a, Diagnostic Code 5293 
Note (2) (2003); 38 C.F.R. § 4.71a, Note (1) (2004); see also 
38 C.F.R. § 4.25 (2004).

The Board has considered whether another rating code is 
"more appropriate" than the one used by the RO.  See 
Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  However, 
since there is no evidence of vertebral fracture (Diagnostic 
Code 5285) or ankylosis (Diagnostic Code 5289), which are the 
only codes that provide an evaluation higher than 40 percent 
for lumbosacral spine disability, the Board finds that the 
rating code assigned to the veteran's service-connected low 
back disability is the most appropriate code both before and 
after the schedular changes noted above.  See 38 C.F.R. 
§ 4.71a (2002); see also 38 C.F.R. § 4.71a (2004).

The Board has also reviewed the record with consideration of 
38 C.F.R. § 3.321(b) (2004).  The most recent medical 
evidence, the VA examinations in January and October 2004, do 
not show symptomatology such as weakened movement or excess 
fatigability, and the private outpatient findings in August 
2004, which noted full range of motion without neurological 
deficit, do not show that the veteran's service-connected 
lumbosacral spine disability causes marked interference with 
employment.  Further, there is no evidence that the veteran 
has been frequently hospitalized due to his service-connected 
lumbosacral spine disability.  Accordingly, the RO's decision 
not to refer the issue for extraschedular consideration to 
the Chief Benefits Director or the Director, Compensation and 
Pension Service was correct. 

In reaching this decision, the Board has considered the 
doctrine of reasonable doubt; however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

An increased rating for service-connected lumbosacral spine 
disability is denied.



	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


